Citation Nr: 9931575	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran
Veteran's husband


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.  The veteran was born in July 1924.

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1997 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in St. Louis, Missouri (hereinafter 
"RO"), which denied entitlement to service connection for 
arthritis.  A notice of disagreement was received in December 
1997.  A Statement of the Case was issued in January 1998.  A 
substantive appeal was received from the veteran in February 
1998.  Following the receipt of additional evidence, a 
Supplemental Statement of the Case was issued in March 1998.  
In May 1998, a hearing was held before an RO hearing officer.  
Following the receipt of additional evidence, a second 
Supplemental Statement of the Case was issued in July 1998.  
In May 1999, the veteran submitted additional evidence.  In 
June 1999, the veteran's representative waived the veteran's 
right to have the new evidence reviewed by the RO and to have 
a new Supplemental Statement of the Case prepared.  


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current arthritis and her period of 
active service.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for arthritis.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The claims folder contains none of the veteran's service 
medical records.  In October 1996, the RO provided the 
veteran with NA Form 13055 to assist with the development of 
her claim.  In December 1996, she returned the form and 
reported that a doctor in service told her she had arthritis.

In January 1997, the veteran filed a Statement in Support of 
Claim.  In her statement the veteran wrote that in early 
1945, while stationed at the U. S. Naval Hospital, Norman, 
Oklahoma, she awoke one morning unable to walk.  The veteran 
recalled X-rays being taken and a doctor telling her that she 
had arthritis.  The veteran indicated she underwent several 
weeks of physical therapy and was told to wear special shoes.  
After leaving the service she was first treated by Dr. Walter 
Cummings, who in 1947 referred her to Dr. Richard Helman, who 
she reported was deceased.  Around 1976 the veteran began 
treatment with Dr. Andrew Kaufmann.  Dr. Robert Hodges and 
then Dr. John Campobasso later treated the veteran.  The 
veteran concluded by noting that she currently has arthritis, 
limps badly, and is unable to lift her right leg very high.  

Treatment records from Dr. Campobasso dated between October 
1994 and February 1997 indicate the veteran was treated on 
numerous occasions for complaints of knee and hip pain.  The 
assessments recorded include degenerative joint disease and 
osteoarthritis of both knees and hips.  There was no 
reference to service or date of onset.

In May 1997, the RO advised the veteran of the efforts 
undertaken to obtain her service medical records and that all 
efforts to obtain her records had been exhausted.

At her May 1998 RO hearing, the veteran testified that upon 
her entry into service she underwent a medical examination 
which found no problems.  She stated that during service a 
Navy doctor told her that she had arthritis.  After being 
told she had arthritis, the veteran was placed on special 
watch, or special duty, which was more administrative and 
less physically demanding than her previous duties.  The 
veteran further stated that she did not undergo a separation 
physical.  The veteran recalled that after leaving the 
service she was treated by Dr. Bauer, whose first name she 
was unable to recall.  She could not remember if Dr. Bauer 
diagnosed arthritis. Dr. Cummins next treated the veteran.  
She could not recall if he diagnosed arthritis.  Starting in 
1948 the veteran was treated by Dr. Helman, whom she recalled 
diagnosing arthritis.  She was next treated by Dr. Kaufman, 
whom the veteran recalled diagnosing cervical arthritis.  The 
veteran was next treated by Dr. Hodges, but she was unable to 
recall any details.  The veteran testified that she attempted 
to get her records from these doctors, but had been unable to 
do so and that they were not available.  The next physician 
to treat the veteran was Dr. Campobasso, who referred her to 
Dr. Peter I. Vilkins for surgery.  As of the date of the 
hearing the veteran had not been treated at a VA hospital.  

The veteran's husband testified at the hearing that he was 
first told the veteran suffered from arthritis in September 
or October of 1946.  

At the hearing the veteran submitted three letters.  The 
first is dated April 1945, written by the veteran, and sent 
to her mother.  In the letter the veteran mentions being on 
special watch and that "one patient was pretty bad."  The 
letter refers to some skin problems, but contains no 
reference to arthritis.  The second letter is dated March 
1998, signed by Dr. Campobasso, and addressed "To Whom It 
May Concern."  In the letter Dr. Campobasso wrote that he 
has treated the veteran for more than twenty years.  
According to Dr. Campobasso, from the outset of treatment the 
veteran suffered from osteoarthritis of both knees and the 
right hip.  Dr. Campobasso finished by noting that the 
veteran's "complaints of bilateral knee pain and right hip 
pain goes [sic] to her early 20's and have worsened steadily 
since then."  The third letter is dated March 1998, signed 
by Dr. Vilkins, and addressed "To Whom It May Concern."  In 
the letter Dr. Vilkins wrote that the veteran "has been seen 
by me for severe degenerative arthritic changes of her right 
hip as well as moderate arthritic changes of both knees.  She 
did have a right total hip arthroplasty for degenerative 
arthritis."  Neither physician reported that the veteran's 
arthritis started in service.

The record contains a letter dated May 1998 and signed by the 
veteran's cousin, CMSGT J. L. E., USAF, Ret., who wrote that 
in the late spring and early summer of 1945 he was stationed 
in Norman, Oklahoma and met with the veteran several times.  
CMSGT E. recalled the veteran telling him that she had been 
told she was suffering from arthritis.  

In June 1998, the RO wrote to Dr. Campobasso requesting 
medical records for the period from November 1945 to October 
1994.  In response, the physician provided records from 1994 
to 1998 which included treatment for arthritis.  (Some of the 
records were duplicates of reports previously submitted and 
noted above).  There was no reference to the onset of the 
veteran's arthritis. 

In May 1999, the veteran submitted a letter dated March 1945, 
which she wrote and sent to her mother.  In it the veteran 
describes undergoing "physio therapy" for her knees and 
ankles.  She related that it felt good at the time, but her 
feet and legs hurt her the rest of the day and night.  She 
also wrote that "I guess it's because it's something new and 
I'm not use to it yet."  There is no mention of arthritis in 
the letter.  In June 1999, the veteran's representative 
waived her right to have the letter reviewed by the RO and to 
have a Supplemental Statement of the Case prepared.  

Analysis

The veteran contends the RO erred in failing to grant service 
connection for arthritis.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
The threshold question before the Board, however, is whether 
the veteran has presented a well-grounded claim for service 
connection. The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While 
the claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to her claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed. Cir. 1997).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  A 
veteran shall be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
it is manifested to a 10 percent degree within one year 
following the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1998).  

Alternatively, a claim for service connection may be 
established as well-grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  38 C.F.R. § 3.303(b).  If the chronicity provision 
is not applicable, a claim still may be well grounded 
pursuant to the same regulation if the evidence shows that 
the condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488, 495-97 (1997). 

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well-grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions, 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded. Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

As discussed below, the veteran's claim for service 
connection for arthritis is not well grounded.  

Private medical records and the letters from Drs. Campobasso 
and Vilkins are competent medical evidence sufficient to show 
that the veteran currently has osteoarthritis.  The testimony 
of the veteran and CMSGT E, however, while sufficient to show 
that the veteran experienced and was treated for leg, knee, 
and ankle pain while in service it is not competent to show a 
medical diagnosis of in-service arthritis.  As discussed 
above, evidence of a medical diagnosis must come from a 
person qualified by training or experience, which neither the 
veteran nor CMSGT E has been shown to possess.  Further, even 
while accepting the alternative evidence submitted by the 
veteran that she experienced leg pain in service and received 
treatment, there is still no competent medical evidence of a 
nexus between the current arthritis and the veteran's in-
service complaints.  Dr. Campobasso's March 1998 letter 
mentions that the veteran reported knee and hip pain 
beginning in her twenties, which would include when she was 
in service as well as thereafter, but the doctor did not 
begin treating her until the late 1970s.  Also, the letter 
fails to link the current disability to any in-service 
disease or injury.  In addition, the actual treatment records 
provided by Dr. Campobasso do not link her current arthritis 
to service.  While the Board does not doubt the sincerity of 
the veteran's belief in the merits of her claim, lay 
testimony alone is not enough.  In the absence of competent 
medical evidence of a nexus, the veteran's claim is not well 
grounded.  

In addition, as there is no competent medical evidence of a 
diagnosis of arthritis within one year of service, the 
veteran is not entitled service connection on a presumptive 
basis pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Similarly, although the veteran reports continuous pain since 
leaving duty, the record lacks competent medical evidence of 
a link between her assertions of continuous pain since 
service and her current arthritis.  Although lay testimony 
may be used to show service connection by continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and the present disability when 
"such a relationship is one as to which a lay person's 
observation is competent," Savage at 495-98, a lay person is 
not generally competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.  The veteran's contentions and 
those of her husband and CMSGT E. regarding her in-service 
complaints and residual pain have been considered.  However, 
as lay persons, they have no competence to establish the 
etiology of her disability.  Their lay assertions in this 
regard will not suffice to make the veteran's service 
connection claim well grounded.  Espiritu at 495; Grottveit 
at 93.  Thus, the veteran has not established her claim as 
well grounded under the continuity of symptomatology 
provision of 38 C.F.R. § 3.303(b).  

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for arthritis are not 
present.

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support her 
claims for service connection. See Epps, 126 F.3d at 1469.  
As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a). 
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  However, the Board views the Statement of the Case 
and Supplemental Statements of the Case provided by the RO 
and its discussion as sufficient to inform the veteran of the 
elements necessary to well ground her claim, and to explain 
why her current attempt fails.  Robinette v. Brown, 8 
Vet.App. 69, 77-79 (1995).  

As noted in the briefs filed by the veteran's local and 
national representatives, the National Personnel Records 
Center was unable to locate the veteran's service medical 
records.  In situations where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  In the instant case, 
the veteran was advised that her service medical records 
could not located and she was given an opportunity to submit 
alternative evidence.  As discussed above, the Board has 
considered the alternative evidence she submitted concerning 
her complaints of pain in service; however, this does not 
require the Board to accept lay evidence where competent 
medical evidence of a nexus or diagnosis is necessary.  The 
Board finds that the record lacks competent evidence linking 
the veteran's current arthritis to her period of active 
service.  The veteran's claim, therefore, is not well 
grounded.  



ORDER

Service connection for arthritis is hereby denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

